               Case 7:20-cv-00768-PMH
       Case 7-20-cv-00768-PMH          Document
                                 Document       35 inFiled
                                          34 Filed    NYSD 11/04/20 Page 1 ofPage
                                                             on 10/30/2020    1   1 of 5




Motion denied without prejudice for failure to comply with
the Court's Individual Practices, which requires the
exchange of pre-motion conference letters and a pre-
motion conference prior to moving. See Rule 2(C).

SO ORDERED.

_______________________
Philip M. Halpern, U.S.D.J.

Dated: New York, NY
       November 4, 2020
